Citation Nr: 0208621	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  02-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for hypertension, in 
excess of 10 percent from December 16, 1999, and in excess of 
20 percent from April 27, 2000. 



(The issues of entitlement to service connection for a 
psychiatric disorder, including depression, arthritis of the 
spine, arthritis of the left ankle, and arthritis of the 
right ankle will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1972 to August 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which increased from 
noncompensable to 10 percent the rating for the veteran's 
service-connected hypertension, effective from December 16, 
1999.  The veteran entered notice of disagreement with this 
decision in April 2000; the RO issued a statement of the case 
in April 2002; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in June 2002.  In a March 
2002 rating decision during the appeal, the RO granted a 20 
percent rating for the veteran's service-connected 
hypertension, effective from April 27, 2000.  As the veteran 
has continued to at least generally express dissatisfaction 
with the ratings assigned, has otherwise not withdrawn his 
increased rating appeal, and in light of the fact that the 
maximum schedular disability rating has not been assigned to 
date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The veteran's motion to advance this case on the 
Board's docket was granted. 

The Board is undertaking additional development on the issues 
of entitlement to service connection for a psychiatric 
disorder, including depression, arthritis of the spine, 
arthritis of the left ankle, and arthritis of the right ankle 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.))  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.

The Board notes that the March 2000 rating decision also 
adjudicated the issue of entitlement to an increased rating 
for hiatal hernia, granting a 10 percent rating.  The veteran 
entered notice of disagreement with this decision and the RO 
issued a statement of the case on this issue; however, the 
veteran thereafter did not enter a substantive appeal on this 
issue.  Accordingly, the issue of entitlement to an increased 
rating for hiatal hernia is not in appellate status before 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating for 
hypertension claim on appeal has been obtained; the RO has 
notified the veteran of the evidence needed to substantiate 
the increased rating claim addressed in this decision and 
obtained all relevant evidence designated by the veteran; the 
veteran was afforded a VA examination, and further VA medical 
examination is not necessary to decide the increased rating 
issue.

2.  Prior to April 27, 2000, the veteran's service-connected 
hypertension was manifested by diastolic pressure 
predominantly 100 or more, and was not manifested by systolic 
pressure more nearly approximating 200 or more; from 
April 27, 2000, the veteran's service-connected hypertension 
has been manifested by diastolic pressure predominantly 110 
or more, and has not manifest disability more nearly 
approximating diastolic pressure predominantly 120 or more. 


CONCLUSION OF LAW

The criteria for a disability rating for hypertension greater 
than 10 percent from December 16, 1999, or greater than 20 
percent from April 27, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.104, Diagnostic 
Code 7101 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 
38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the multiple rating decisions and statement of the case, 
the RO advised the appellant of what must be demonstrated to 
establish an increased rating for his service-connected 
hypertension.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence which might be relevant to the appellant's claim, 
and the appellant has not identified any additional records 
or other evidence which has not been obtained.  

The veteran was afforded a VA fee basis hypertension 
examination in February 2000.  Private treatment records and 
physician letters and VA treatment records reflect various 
recordings of the veteran's systolic and diastolic blood 
pressures on various occasions during the relevant periods.  
The Board finds that the record contains sufficient medical 
evidence to make a decision on the appealed claim, so that 
further examination or medical opinion is not necessary to 
decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(C) (West 
Supp. 2001).  Accordingly, no further notice to the appellant 
or assistance in acquiring additional evidence is required by 
the new statute and regulations.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

All potentially applicable regulations must be applied, 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that 
the entire recorded history be reviewed with an emphasis on 
the effects of disability, particularly on limitation of 
ordinary activity and lack of usefulness.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2001).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Tracing the history of the veteran's service-connected 
hypertension, the evidence reflects that service connection 
for hypertension was granted with a noncompensable rating 
assigned from August 1980 under Diagnostic Code 7101.  In a 
March 2000 rating decision, the RO increased the disability 
rating to 10 percent, effective from December 1999.  In a 
March 2002 rating decision during the appeal, the RO granted 
a 20 percent rating for the veteran's service-connected 
hypertension under Diagnostic Code 7101, effective from April 
27, 2000.  

The veteran has generally expressed disagreement with the 
ratings assigned for his service-connected hypertension.  
Through his representative, the veteran indicates that the 
treatment records show that he was treated for hypertension, 
including with medication, and that his blood pressure 
readings are "consistently elevated in spite of ongoing 
treatment with pharmaceuticals."  The veteran's 
representative also urges that any reasonable doubt be 
resolved in the veteran's favor.

Diagnostic Code 7101 provides that for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
with a diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, a 10 percent 
rating is warranted; for diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more, a 20 
percent rating is warranted; for diastolic pressure 
predominantly 120 or more, a 40 percent rating is warranted.  
38 C.F.R. § 4.104. 

After a review of the evidence in this veteran's case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim on appeal for increased ratings for 
service-connected hypertension, in excess of 10 percent from 
December 16, 1999, and 20 percent from April 27, 2000.  The 
evidence reflects that, prior to April 27, 2000, the 
veteran's service-connected hypertension was manifested by 
diastolic pressure predominantly 100 or more.  The evidence 
shows that at the VA fee basis examination for hypertension 
in February 2000, physical examination revealed 
systolic/diastolic blood pressure readings of 150/100 
(standing).  The diagnosis was hypertension with no 
functional limitations.  

The evidence also includes March 2001 and May 2001 letters 
from a private physician, John Saidi, M.D.  The May 2001 
letter reflects that on six clinic visits "[w]ithin the past 
two years" the veteran's high blood pressure was recorded as 
ranging from 140/112 to 150/135.  The Board has considered 
Dr. Saidi's May 2001 letter in determining whether a rating 
in excess of 10 percent is warranted for the period from 
December 16, 1999 to April 26, 2000, but finds that these 
general references to blood pressure readings on unspecified 
dates "within" a prior two year period do not demonstrate 
that, for the period prior to April 27, 2000, the veteran's 
hypertension manifested diastolic pressure of predominantly 
110 or more, or systolic pressure of 200 or more.  Dr. 
Saidi's May 2001 reference to elevated blood pressure 
readings is without reference to specific dates, and, reading 
the March and May 2001 letters together, only half of the 
readings are actually reported.  The Board finds the 
specifically recorded blood pressure readings of 150/100 
recorded on a specific date at the February 2000 VA 
examination to be more probative of the blood pressure 
readings manifested by the veteran's hypertension prior to 
April 27, 2000, especially in the absence in the record of 
any other recorded blood pressure readings for the period 
from December 16, 1999 to April 26, 2000.  For these reasons, 
the Board finds that, for the period prior to April 27, 2000, 
a rating in excess of 10 percent is not warranted because the 
veteran's service-connected hypertension was not manifested 
by diastolic pressure more nearly approximating 110 or more 
or by systolic pressure more nearly approximating 200 or 
more, as contemplated by a 20 percent rating under Diagnostic 
Code 7101.  38 C.F.R. § 4.104. 

For the period from April 27, 2000, the veteran's service-
connected hypertension has been manifested by a diastolic 
pressure predominantly 110 or more as contemplated by a 20 
percent rating under Diagnostic Code 7101, but has not 
manifest disability more nearly approximating diastolic 
pressure predominantly 120 or more.  38 C.F.R. § 4.104.  VA 
progress notes and outpatient treatment notes reflect that 
systolic/diastolic blood pressure readings were recorded as 
follows: 210/115 (May 2000), 162/106 (May 2000 Medical 
Certificate), 147/103 (May 2000), 153/86 (June 2000), 172/98 
and repeat of 160/110 (August 2000), 179/115 and repeat of 
148/107 (September 2000).  A May 2001 letter from a private 
physician, John Saidi, M.D., reflects that on six clinic 
visits "[w]ithin the past two years" the veteran's high 
blood pressure was recorded as ranging from 140/112 to 
150/135.  At the March 2001 visit to Dr. Saidi, the blood 
pressure readings were recorded as 200/126.  

For the period from April 27, 2000, a rating in excess of 20 
percent for the veteran's service-connected hypertension is 
not warranted as the evidence does not demonstrate that his 
diastolic pressure is predominantly 120 or more, as 
contemplated by a 40 percent rating under Diagnostic Code 
7101.  38 C.F.R. § 4.104.  In this regard, the Board notes 
that on at least two occasions within a two year period the 
diastolic blood pressure readings were 126 and 135; however, 
as these two recorded diastolic readings were among six 
visits to Dr. Saidi, some of which were during the period in 
2000 when VA treatment records reflect diastolic readings of 
no more than 115, the two elevated readings indicated by Dr. 
Saidi's May and March 2001 letters do not demonstrate that 
the readings were predominantly 120 or more at any time 
during the pendency of this claim.  

For these reasons, the Board finds that an increased rating 
for service-connected hypertension, in excess of 10 percent 
from December 16, 1999, and in excess of 20 percent from 
April 27, 2000, is not warranted under Diagnostic Code 7101.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.104, 
Diagnostic Code 7101; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
The rating schedule is designed to accommodate changes in 
condition, and the veteran may be awarded a higher rating in 
the future should his disability picture change.  See 38 
C.F.R. § 4.1.  At present, however, the Board finds that the 
veteran's hypertension most nearly approximates the currently 
assigned 10 percent rating from December 16, 1999, and 20 
percent rating from April 27, 2000.  38 C.F.R. § 4.7.  The 
Board has considered the doctrine of affording the veteran 
the benefit of any existing doubt with regard to the 
increased rating issue on appeal; however, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 3.102. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected hypertension has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating hypertension for any period during the 
pendency of the claim.  The evidence reflects no functional 
impairment due to hypertension, with no periods of 
hospitalization, and the regular schedular standards which 
provide ratings based on systolic and diastolic blood 
pressure readings, and the need for medication to control 
hypertension, are appropriate and practical for rating the 
veteran's hypertension.  Under these circumstances, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  


ORDER

An appeal for an increased rating for hypertension, in excess 
of 10 percent from December 16, 1999, and in excess of 20 
percent from April 27, 2000, is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

